Citation Nr: 0503370	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03 31-550	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claim for a TDIU.  He filed a 
timely appeal.


FINDING OF FACT

The veteran's service-connected disabilities are not so 
severe that he is unable to obtain or retain gainful 
employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 5107 
(West 2002); 
38 C.F.R. §§ 4.15, 4.16, 4.18, 4.19 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the RO sent the veteran the required VCAA 
notice in an April 2003 letter.  The April 2003 letter was 
sent prior to the RO's initial decision in August 2003.  So 
this was in accordance with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the April 2003 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The April 2003 VCAA letter 
requested that he provide or identify any evidence supporting 
his claim and specifically outlined the necessary evidence.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence of 
such a request is unlikely to prejudice him, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 
24, 2004).  

With respect to the VCAA letter of April 2003, the veteran 
was requested to respond within 30 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran's service medical records (SMRs) 
were destroyed in a fire, and are not available.  When 
determining whether a TDIU is warranted, however, it is the 
current level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  So the fact that 
his SMRs are unavailable is not detrimental to his claim.  
Furthermore, the RO has obtained VA examinations to evaluate 
his service-connected disabilities, and he has submitted 
private medical records from Drs. Lathrop, Berkowitz, Foa, 
Todaro, and Gainey.  In July 2004, he indicated he had 
nothing more to add to the appeal.  He also has declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

In April 1946, the veteran was service connected for trench 
feet and pes planus, retroactively from the day after he was 
discharged from military service.  For trench feet, he was 
assigned a 10 percent rating, and for pes planus, he was 
assigned a noncompensable (i.e., 0 percent) rating.

A January 2002 letter from Dr. Lathrop indicates the doctor 
had been treating the veteran since 1988.  In 1996, he had a 
squamous cell carcinoma on his right cheek.  In 1997, he 
developed one below his left ear.  In November 2001, a basal 
cell carcinoma was removed from his left nostril.  The doctor 
attributed these carcinomas to sun-damage.

The report of the July 2002 VA dermatology examination 
indicates the veteran had multiple actinic keratosis of the 
face, and a history of surgery for skin cancer with residual 
scars and cold injuries to the face.

The report of the July 2002 VA examination for cold injuries 
indicates the veteran had cold injuries to both feet.  A 
physical examination of the feet indicated distal pulses were 
positive bilaterally.  There was trace edema bilaterally; 
some erythema of the plantar surfaces; mild cyanosis of both 
first metatarsals; no sensory deficits; and some thickening 
of the first toenails bilaterally.  

In August 2002, the RO granted a 10 percent rating for each 
foot for trench feet based on a change in the regulation that 
became effective in January 1998.  This regulation allowed 
each foot to be evaluated separately.  The RO also increased 
his rating to 30 percent for each foot effective January 
2002.  

A January 2003 record from Dr. Gainey indicates the veteran 
had gait difficulties, and longstanding peripheral neuropathy 
from frostbite.  

In February 2003, the RO granted service connection for cold 
injury residuals to the veteran's face, and granted a 10 
percent rating and a total combined rating of 60 percent.

In March 2003, the veteran filed a claim for a TDIU.  He 
stated he worked at General Foods from 1960 to 1987 as a 
construction engineer.  He stated that the frostbite in his 
feet hampered his ability to stand for prolonged periods and 
walk the distances required by his job.  He said he had to 
retire early.

The report of the April 2003 VA dermatology examination 
indicates the veteran had multiple actinic keratosis and few 
skin carcinomas with a history of cold injury to the face.

The report of the April 2003 VA general examination indicates 
the veteran complained of pain, numbness and tingling in his 
feet.  He said the pain was worse at night, and gets worse in 
winter weather.  He gave a history of squamous cells skin 
cancer, and hearing loss.  He did not mention any other 
health conditions.  Physical examination revealed a minimally 
antalgic gait.  He walked with the help of a cane.  He had 
some hearing loss.  Some edema was noted in the feet; plantar 
skin was cold; and there was minimal bluish discoloration.  
Dorsalis pedis pulse was palpable bilaterally, and there was 
no altered sensation.  His affect was normal, and his memory 
was fair.  A chest X-ray revealed degenerative changes in the 
thoracic spine.  The examiner opined:

In my medical opinion the veteran's service 
connected cold injury does not affect his 
activities of daily living.  However he is not 
able to do any strenuous activity.  It should not 
affect his sedentary activity and employability.

The report of the April 2003 VA examination for cold injuries 
indicates the veteran complained of a steady ache in his 
feet, and increased pain in winter weather.  He walked with a 
cane.  Upon physical examination, left foot dorsalis pedis 
was +2/4, and the right dorsalis pedis was +1/4.  Posterior 
tibial pulses were +1/4 bilaterally.  Mild dependent rubor of 
the skin was noted.  Capillary filling time for all 10 toes 
was delayed.  He had thick mycotic bilateral hallux nails.  
The other nails were slightly thickened and yellow.  Range of 
motion was normal.  The examiner opined:

Due to the mild pes planus deformity and also 
cold injury, the extent of the functional 
impairment for this patient is not severe to 
impede sedentary employment.  The patient however 
cannot stand for any long period of time, so 
physical employment is impossible.  The patient 
has limitation at the ankle joint, which really 
affects his gait cycle and this would affect any 
type of physical activity.

A June 2003 statement from Dr. Berkowitz (see VA Form 21-
4142) indicates the veteran had longstanding peripheral 
neuropathy from service-connected frostbite.  He also had 
degenerative osteoarthritis and degenerative disc disease 
(DDD) of the spine.  The doctor also indicated a progressive 
deterioration in the veteran's gait, stance and walking 
ability.

An October 2003 Posttraumatic Stress Diagnostic Scale Profile 
Report by Dr. Foa indicates a diagnosis of post-traumatic 
stress disorder (PTSD) with moderate to severe symptoms.  The 
veteran reported experiencing several traumatic events 
including military combat.  He complained of having bad 
dreams 5 times a week, and upsetting thoughts 2 to 4 times 
per week.  His global assessment of functioning (GAF) score 
was 35.  

An October 2003 record from Dr. Todaro indicates the veteran 
was diagnosed with major depressive disorder, PTSD, and a 
generalized anxiety disorder.

In January 2004, the RO increased the veteran's rating for 
his pes planus to 10 percent.  The RO continued its ratings 
for the cold injury residuals to his feet (formerly rated as 
trench feet), and face.  His total combined rating was 
increased to 70 percent.

The report of the March 2004 VA examination for peripheral 
nerves indicates the veteran complained of severe numbness 
and pain in his lower extremities aggravated by bad or cold 
weather.  Physical examination indicated cranial nerves II 
through XII were all intact; motor strength was 5/5 all over 
except both anterior dorsiflexion plantar flexion was -5/5; 
deep tendon reflexes were 2+ symmetrically; decreased 
pinprick and light touch sensation noted distally on both 
legs and up to the feet; vibration sense and position were 
reduced in both feet; Romberg test was positive; he had a 
antalgic gait; and he could not do the tandem gait.  He was 
diagnosed with peripheral neuropathy due to frostbite and 
residuals of cold injury on both lower extremities.  The 
examiner opined that it was as likely as not that the 
peripheral neuropathy was secondary to cold injury residuals.

The report of the March 2004 VA PTSD examination indicates 
the veteran reported seeing people killed while he was in the 
Second World War.  He had no history of psychiatric 
treatment, suicidal behavior, or hallucinations.  He 
complained of having occasional nightmares.  He stated he was 
sometimes hypervigilant and startled by loud noises.  He said 
he had these symptoms three to four times a month.  He said 
he used to work as a construction engineer, and was able to 
do his job.  

Upon mental status examination, the veteran was cooperative; 
mood was neutral; affect was appropriate; speech was normal; 
no perceptual problems were noted; thought processes and 
content were normal; no suicidal or homicidal ideation was 
noted; he was oriented to person, place, and time; insight 
and judgment were fair; and impulse control was fair.  He was 
retired, and spent most of his time indoors.  He had a 
productive work history and supportive social network.  He 
was diagnosed with PTSD with mild symptoms.  His GAF score 
was 70.  The examiner noted that his psychiatric problems did 
not prevent him from getting employment.

In May 2004, the RO granted service connection for peripheral 
neuropathy of the left and right lower extremities, and 
assigned a 10 percent rating for each.  It also granted 
service connection for PTSD, and assigned a 10 percent 
rating.  His total combined rating was increased to 80 
percent.

In June 2004, the VA examiner who gave the veteran a general 
examination in April 2003 provided an addendum to the earlier 
report.  The examiner reviewed the claims file, and indicated 
that his or her opinion with regard to the veteran's 
employability was the same - his activities of daily living 
were not affected by his service-connected disabilities.  He 
was able to do sedentary type of work.


Governing Statutes and Regulations

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
Disabilities resulting from a common etiology or from a 
single accident are considered one disability.  Id.

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18 
(2004).  Age may not be considered as a factor in evaluating 
service-connected disability; and unemployability, in 
service-connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19 (2004).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

For the purposes of determining whether the veteran is 
eligible to receive a TDIU, the residuals of his cold 
injuries, which include trench feet, peripheral neuropathy, 
and injuries to his face, are considered one disability 
because they result from a common etiology.  38 C.F.R. § 
4.16(a) (2004).  Together, the service-connected disabilities 
resulting from cold injury is greater than 40 percent.  And 
when combined with his service-connected pes planus and PTSD; 
his total combined rating is currently 80 percent.  So he is 
eligible to be considered for a TDIU.  

The question remains, however, whether the veteran is unable 
to secure or follow a substantially gainful occupation 
because of these service-related conditions.  Unfortunately, 
the VA examiners have consistently concluded they do not 
render him unemployable.  The VA examiner who conducted the 
April 2003 general examination concluded the veteran was not 
capable of strenuous activity, but was able to do sedentary 
work.  Likewise, the VA examiner who conducted the April 2003 
examination for cold injuries opined that, although physical 
employment was impossible, sedentary employment was not 
impeded.  The VA examiner who conducted the March 2004 PTSD 
examination also concluded that the veteran's service-
connected psychiatric condition did not prevent him from 
obtaining employment.  Accordingly, as there is no medical 
evidence of record suggesting otherwise, the Board finds that 
a TDIU is not warranted in this case because the 
preponderance of the evidence is unfavorable - meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
4.3 (2004); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The claim for a TDIU is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


